Citation Nr: 0104238	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  97-03 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for a back disability. 

3.  Whether sufficient new and material evidence has been 
submitted to reopen a claim for service connection for a 
stomach disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from August 1963 to June 
1965. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, Puerto Rico, (hereinafter RO).  
 

REMAND

After reviewing the evidence and contentions of record, the 
Board concludes that additional development must be 
accomplished in order to equitably adjudicate the claims on 
appeal.  

During the pendency of this appeal, there has been a 
significant change in the law as outlined below.  These 
changes are beneficial to the interests of the veteran, and 
the Board concludes that a remand is necessary to afford the 
veteran initial application of these provisions by the RO, as 
it would be potentially prejudicial to the veteran if the 
Board were to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist.  It is noted that the RO 
has found the claim for service connection for a back 
disability to be not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or, 
as in the instant case, those, filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of this change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  In particular, as 
the veteran has essentially requested that he be afforded VA 
examinations to obtain evidence to support his assertions 
that the disabilities for which service connection are 
claimed are related to service (see April 1998 statement), 
such examinations are "necessary to make a decision" on the 
veteran's claims.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2099-2100 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(d)).  

It is noted that while a VA "Post Traumatic Stress 
Disorder" examination conducted in May 1996 resulted in a 
diagnosis of "schizophrenic disorder, undifferentiated 
type," this examination did not specifically rule out the 
presence of post-traumatic stress disorder.  Post-traumatic 
stress disorder was diagnosed by a psychiatrist as reported 
in an opinion received in January 1983, and this psychiatrist 
stated that the veteran's post-traumatic stress disorder was 
directly related to his traumatic experiences during his 
service in the Vietnam War.  Alternatively, there is no 
indication of whether there may be additional psychiatric 
impairment that is otherwise related to service.

The veteran's service personnel records indicate that he 
served in Vietnam from May 1964 to June 1965 with the 571st 
Transportation Company, and he has alleged several stressors 
associated with this duty, including witnessing killed and 
wounded soldiers.  The RO has not conducted the appropriate 
efforts to determine if these stressors actually occurred, 
and the RO will be requested to complete this required 
development upon remand.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  Depending upon the outcome of the search for 
verified combat stressors, the veteran may have to be 
reexamined to determine whether he has a diagnosis of post-
traumatic stress disorder that is valid for rating purposes.  
West v. Brown, 7 Vet. App. 70, 78 (1994).

Further, in order to be sure that the new law is applied to 
all issues, the other issues are also considered in need of 
remand development.

For the reasons stated above, this case is REMANDED for the 
following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions. 

This development should specifically 
include the following:

1)  The RO should review the written 
statements with regard to stressors 
contained in the claims file, and prepare 
a summary of the veteran's claimed in-
service stressors.  This information, and 
a copy of the pertinent service personnel 
records, to include the references 
therein to duty in Vietnam from May 1964 
to June 1965 with the 571st 
Transportation Company, and all 
associated service documents should then 
be sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150, in an attempt to verify the 
veteran's claimed stressors.  The 
USASCRUR's review should include a search 
for any incident reports pertaining to 
the events detailed by the veteran. A 
unit history should also be requested as 
part of the stressor development. 
Information obtained should be associated 
with the claims file.

2)  Thereafter, if and only if the 
USASCRUR or other credible evidence of 
record verifies a claimed stressor, the 
RO should schedule the veteran for a VA 
psychiatric examination.  The RO must 
provide for the examiners the summary of 
the verified stressor or stressors, and 
the examiners must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms.  
The examiners should also be specifically 
requested to determine whether the 
diagnostic criteria in the Diagnostic and 
Statistical Manual of Mental Disorders 
4th edition, (DSM-IV) to support a 
diagnosis of post-traumatic stress 
disorder have been satisfied.  If a 
diagnosis of post-traumatic stress 
disorder is appropriate, the examiners 
must comment upon the link between the 
current symptomatology and one or more of 
the in-service stressors documented to 
have actually occurred.  The report of 
examination should include the complete 
rationale for all opinions expressed.

3)  The RO is to afford the veteran 
appropriate VA examinations that include 
opinions as to whether he has current 
stomach or back disabilities that are 
etiologically related to service.  If it 
is determined that an opinion can be 
reached without a physical examination, 
such record review without examination is 
considered sufficient.

Following the development above, the RO is to readjudicate 
the claims on appeal.  If any claim on appeal remains denied, 
the veteran and his representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

